DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the amendment filed on 06 July 2022, Claim(s) 1 and 3 is/are amended; Claim(s) 4-7 is/are withdrawn; and Claim(s) 4-19 is/are added.  The currently pending claims are Claims 1-19.  
	Based on applicants’ remarks and amendments, the 112 rejections are withdrawn. However, they are not found persuasive regarding the 102/103 and the rejections are maintained.  Further, new grounds of rejections are provided necessitated by the amendments.
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	Election/Restrictions
Newly submitted claims 4-7 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 4-6 are directed to a method and claim 7 is directed to an assembly; thus, the claims are directed to inventions differing from the instant ACF structure.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 4-7 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recites limitations directed to controlled positions of the conductive particles with high- and low-density groupings and non-columnar in shape; however, the newly-added limitations are not present in the originally filed disclosure. Applicant indicates the claimed limitations are shown in Figs 4 and 5 of the Drawings. The examiner notes that the Figs 4 and 5 do not reflect the claimed position, location, grouping and/or uniformity of the conductive particles and/or pathways limitations. Further, the extrapolation of the specific limitations of claims 10-19 would not be sensible based on Figs 4 and 5 alone since the figures do not clearly indicates the claimed uniformity, high/low-density, non-columnar and/or grouping limitations. 
Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Uchida (JP2011249549A – a machine translation is provided and referenced from hereon).
Claims 1-3 and 8: Uchida discloses an anisotropic conductive film structure comprising an ACF between a Cu/Au foil substrate (abs, Figs 1-3 with accompanying text, pp 2-4). Further, Uchida discloses the features of hot pressing while the ACF is in molten state and the metal plated core resin particles (pp 5). It is noted that claim(s) 1-3 are product-by-process claim(s), requiring various treatment steps (e.g. vibration, magnetic field and hot pressing) applied by a hot-pressing device. Nevertheless, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and there is no evidence that these differences in the processes would have resulted in a different product. Until such evidence is presented, it would therefore have been obvious to one of ordinary skill in the art that the reference product reads on the claimed product. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113. In particular, it is noted that applicant has not provided any evidence that the process of Uchida would inevitably lead to a different structure.
Accordingly, the reference anticipates the material limitations of the listed claims.
With respect to the 103 portion of the rejection, in the alternative that any differences can be shown for the product of the product-by-process claims, as opposed to the product taught by Uchida, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product and are recognized as being well within the purview of the skilled artisan to yield predictable results. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531,535, 173 USPQ 685,688 (CCPA 1972). 
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hatanaka.
Hatanaka discloses an anisotropic conductive film structure comprising an ACF on a Cu/Au foil substrate (abs, Figs 1A with accompanying text and ¶19). Further, Hatanaka discloses the hot pressing and vibration features (¶7, 210 and examples). It is noted that claim(s) 1-3 are product-by-process claim(s), requiring various treatment steps (e.g. vibration, magnetic field and hot pressing) applied by a hot-pressing device. Nevertheless, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and there is no evidence that these differences in the processes would have resulted in a different product. Until such evidence is presented, it would therefore have been obvious to one of ordinary skill in the art that the reference product reads on the claimed product. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113. In particular, it is noted that applicant has not provided any evidence that the process of Hatanaka would inevitably lead to a different structure since Hatanaka discloses similar methods steps – see vibration and hot pressing.  
Accordingly, the reference anticipates the material limitations of the listed claims.
With respect to the 103 portion of the rejection, in the alternative that any differences can be shown for the product of the product-by-process claims, as opposed to the product taught by Hatanaka, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product and are recognized as being well within the purview of the skilled artisan to yield predictable results. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531,535, 173 USPQ 685,688 (CCPA 1972). 
Claim(s) 10-19 is/are rejected under 35 U.S.C. 103 as obvious over Hatanaka.
Hatanaka discloses increasing and decreasing the density of the conductive particles to form conductive paths. Further, Hatanaka optimizing the position and location of the paths and providing insulating sites based on the desired conductivity patterns (¶59, 84-90, 215,  and Fig 7 with accompanying text). Hatanaka discloses the claimed invention but does not explicitly disclose the space density and grouping limitation. It would have been well within the purview of a skilled artisan to arrive at the claimed structural limitations based on the guidance and motivation of Hatanaka to optimize the location and position of the particles to achieve the desired conductive pathways within the ACF.
Allowable Subject Matter
Claim 9 is allowable; however, claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pp 8 and 9, filed 07/06/2022, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejection has been withdrawn. 
Applicant's arguments filed 07/06/2022 regarding the Hatanaka or Uchida reference have been fully considered but they are not persuasive.
Applicant argues that the claimed process is unique and would lead to a different ACF structure with high-density groups, low-density groups, non-columnar and specific positioning. Further, applicant argues that the conductivity due to poor adhesion is uniquely solved by applicant’s structure and or process. See pp 11 et seq.
At the onset, the examiner respectfully notes that the high-density groups, low-density groups, non-columnar shape and specific positioning limitations are absent in independent claim 1. Regarding claims 1-3, it is noted that applicant has not provided any substantive arguments indicating (a) that the claimed process would inevitably lead to the claimed (absent) structural features and/or (b) the process of Hatanaka or Uchida could only lead to a different structure. In particular, it is noted that Hatanaka discloses increasing and decreasing the density of the conductive particles to form conductive paths. Further, Hatanaka is cognizant of the need for adhesiveness and teaches optimizing the position and location of the paths and providing insulating sites based on the desired conductivity patterns (¶ 5, 25, 59, 84-90 and Fig 7 with accompanying text). Thus, it would be well within the purview of a skilled artisan to optimize the location and position of the conductive particles to achieve conductive pathways within a desired pattern.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Park discloses employing vibrations and hot pressing in the manufacturing of ACF.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/               Primary Examiner, Art Unit 1764